DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-9 were originally presented having a filing date of October 11, 2018, and were filed as a Divisional of US Application 15/084,801, now US Patent 10,127,739, that was filed on March 30, 2016, which claims priority to PCT/US2014/048118 that was filed on July 25, 2014.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, claim limitation “locating means for determining the coordinates” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 1, 2, 4, and 6, claim limitation “error detection means for determining whether the coordinates…are within programmed parameters” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim.  
In claims 2 and 4, claim limitation “means for differentiating machine errors from environmental errors” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 7, claim limitation “means for defining one or more safety zones around the machine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 8, claim limitation “means for dynamically altering said one or more safety zones” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function of the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 9 recites the limitation "the detected environmental conditions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not clear what structure is associated with “locating means”, nor is there any explanation of any type of structure is used to perform the function of “for determining the coordinates.”
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not clear what structure is associated with “error detection means”, nor is there any explanation of any type of structure that is used to perform the function of “for determining whether the coordinates…are within programmed parameters.”
Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not clear what structure is associated with “means”, nor is there any explanation of any type of structure is used to perform the function of “for defining one or more safety zones around the machine.”
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is not clear what structure is associated with “means”, nor is there any explanation of any type of structure that is used to perform the function of “for dynamically altering said one or more safety zones.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, Publication US 2004/0117081, in view of Trombley et al., Publication US 2014/0288769 (hereinafter referred to as “Mori” and “Trombley”, respectively.)
As per claim 1, Mori discloses a system for diagnosing errors and defects of components of a machine and detecting and diagnosing environmental conditions in a hazardous workspace surrounding the machine comprising:
a transmitter system located on the machine [see at least Mori para 29 "…a transmitter 2 is attached at a predetermined point on a vehicle 1."];
a … locator … [see at least Mori para 29 "…The damaged part detection method of the present invention starts with measuring the position of this transmitter 2 by processing a transmitter signal received by a plurality of receivers 3 and 4, 5, and 6 (step S1)."];
locating means for determining the coordinates of said machine mounted locator relative to the transmitter system [see at least Mori para 31 "…the method learns receiver locations and then determines the position of the transmitter 2, based on the relative geometric relationships between the receivers 3 to 6 and transmitter 2."; para 48 "the part position table 110 stores the position of every transmitter-equipped component attached to a vehicle 200.  Part positions in this table 110 represent the coordinates of each component..."];
error detection means for determining whether the coordinates of said machine mounted locator relative to said transmitter system are within programmed parameters [see at least Mori Fig. 1; para 33 
Mori fails to disclose …machine mounted locator … located on the machine.  However, Trombley teaches this limitation [see at least Trombley para 18 "…A wiring harness 36 may be used to couple the trailer to the electrical system of the vehicle 10 and ultimately to the controller 26."; para 21 "A wireless transmitter 48 is positioned on the trailer 30 at a known location, preferably at the end of the trailer.  This wireless transmitter 48 is in communication with the wireless sensing receiver 18 that is located on the vehicle 10.  The wireless sensing receiver 18 has been placed at a known location of the vehicle."
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in Mori to use …machine mounted locator … located on the machine as disclosed in Trombley because of the benefit of improved accuracy in detection of vehicle components [see at least Trombley para 4.]

As per claim 2, the combination of Mori and Trombley, as shown in the rejection above, discloses all of the limitations of claim 1.  
Mori further discloses wherein the error detection means further comprises means for differentiating machine errors from environmental errors [see at least Mori para 69 "...In real life, however, inaccuracies are inevitable. When the vehicle 200 under test is brought into the measurement space, it can hardly stop at the intended location or orientation, and without appropriate correction, all the transmitters on the vehicle 200 would appear as if they were displaced. The damaged part detector 140 is therefore designed to calculate a position offset (including orientation error) of the vehicle 200 and cancel it when detecting actual transmitter positions."]

As per claim 3, the combination of Mori and Trombley, as shown in the rejection above, discloses all of the limitations of claim 1.  
Mori further discloses a second … locator … [see at least Mori para 29 "…The damaged part detection method of the present invention starts with measuring the position of this transmitter 2 by processing a transmitter signal received by a plurality of receivers 3 and 4, 5, and 6 (step S1)."]
Mori fails to explicitly disclose a second machine mounted locator.  However, Trombley teaches this limitation [see at least Trombley para 19 "…The hitch angle sensor 40 is used to determine the angle position of the trailer 30 relative to the vehicle 10."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in the combination of Mori and Trombley, as applied to claim 1 above, to use a second … locator … as further disclosed in Mori and to use a second machine mounted locator as further disclosed in Trombley because of the benefit of improved accuracy in detection of vehicle components [see at least Trombley para 4.]

As per claim 4, the combination of Mori and Trombley, as shown in the rejection above, discloses all of the limitations of claim 3.  
Mori further discloses wherein the error detection means further comprises means for differentiating machine errors from environmental errors [see at least Mori para 69 "...In real life, however, inaccuracies are inevitable. When the vehicle 200 under test is brought into the measurement space, it can hardly stop at the intended location or orientation, and without appropriate correction, all the transmitters on the vehicle 200 would appear as if they were displaced. The damaged part detector 140 is therefore designed to calculate a position offset (including orientation error) of the vehicle 200 and cancel it when detecting actual transmitter positions."]

As per claim 5, the combination of Mori and Trombley, as shown in the rejection above, discloses all of the limitations of claim 1.
Mori further discloses wherein the transmitter system includes one or more drivers positioned on the machine, said drivers being in communication with a controller for transmitting a uniquely encoded signal [see at least Mori para 31 "…the transmitter 2 outputs a signal containing its own transmitter ID…"; para 43 "…The illustrated damaged part detection device 100 employs a central processing unit (CPU) 101 to control the entire system…"]

As per claim 6, the combination of Mori and Trombley, as shown in the rejection above, discloses all of the limitations of claim 5.
Mori further discloses wherein said error detection means includes an algorithm performed at the controller based on the uniquely encoded signal and a radio frequency signal generated by the machine mounted locator [see at least Mori Fig. 1; para 29 "Fig. 1 shows the concept of a method in which the present invention is embodied…The damaged part detection method of the present invention starts with measuring the position of this transmitter 2 by processing a transmitter signal received by a plurality of receivers 3 and 4, 5, and 6 (step S1)."; para 32 "Now that the position of the transmitter 2 has been measured, the next step is to figure out the amount of displacement by comparing the measured position of the transmitter 2 with its corresponding reference position (step S2)."; para 33 "The next step is to evaluate the displacement..."]

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, in view of Trombley, and further in view of Haberer et al, Publication US 2011/0273723 (hereinafter referred to as “Haberer”.)
As per claim 7, the combination of Mori and Trombley, as shown in the rejection above, discloses all of the limitations of claim 6.
However, the combination of Mori and Trombley fails to disclose further comprising means for defining one or more safety zones around the machine.  However, Haberer teaches this limitation [see at least Haberer para 48 "Fig 3 again shows a vehicle 44 with a safety laser scanner 10 mounted thereon…A protected field 48 disposed at the front in the direction of travel is only defined by the user with reference to the four sampling points 50 as a minimal configuration which fixes the fundamental design.  The sampling points 50 can be changed via the data interface 38 during the operation.  For example, for a protected field 48a at higher speed, the two distance sampling points are pushed forward to have a bigger safety buffer in the direction of travel."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in the combination of Mori and Trombley, as applied to claim 6 above, to use further comprising means for defining one or more safety zones around the machine as disclosed in Haberer because of the benefit of improved accuracy in detection of vehicle positioning within it’s environment [see at least Haberer para 51.]

As per claim 8, the combination of Mori, Trombley, and Haberer, as shown in the rejection above, discloses all of the limitations of claim 7.
Haberer discloses further comprising means for dynamically altering said one or more safety zones [see at least Haberer para 48 "Fig 3 again shows a vehicle 44 with a safety laser scanner 10 mounted thereon…A protected field 48 disposed at the front in the direction of travel is only defined by the user with reference to the four sampling points 50 as a minimal configuration which fixes the fundamental design.  The sampling points 50 can be changed via the data interface 38 during the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in the combination of Mori, Trombley, and Haberer, as applied to claim 7 above, to use  further comprising means for dynamically altering said one or more safety zones as further disclosed in Haberer because of the benefit of improved accuracy in detection of vehicle positioning within it’s environment [see at least Haberer para 51.]

As per claim 9, the combination of Mori, Trombley, and Haberer, as shown in the rejection above, discloses all of the limitations of claim 8.
Haberer further discloses wherein said one or more safety zones are dynamically altered depending upon the detected environmental conditions [see at least Haberer para 48 "Fig 3 again shows a vehicle 44 with a safety laser scanner 10 mounted thereon…A protected field 48 disposed at the front in the direction of travel is only defined by the user with reference to the four sampling points 50 as a minimal configuration which fixes the fundamental design.  The sampling points 50 can be changed via the data interface 38 during the operation.  For example, ...For a protected field 48c...the distance sampling points 50 are pushed laterally to the front, for example before a turning procedure."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed in the combination of Mori, Trombley, and Haberer, as applied to claim 8 above, to use wherein said one or more safety zones are dynamically altered depending upon the detected environmental conditions as further disclosed in Haberer because of the benefit of improved accuracy in detection of vehicle positioning within it’s environment [see at least Haberer para 51.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313) 446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAULA L SCHNEIDER/               Primary Examiner, Art Unit 3668